Title: From George Washington to Benjamin Franklin, 1 November 1783
From: Washington, George
To: Franklin, Benjamin


                  
                     Dear Sir,
                     Princeton Novr 1st 1783.
                  
                  Major Jackson has just informed me of his intention to embark next Week for Europe—Tho’ he has already had the honor to be introduced to you I could not let him depart without expressing my esteem for his character and my wish that he may experience any civilities it may be in your power to shew him.  With the most respectful attachment I have the honor to be Yr Excellys Most Obt & Most Hble Servt
                  
                     Go: Washington
                  
               